CCA 20150076. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issues:
I.WHETHER ACCEPTANCE OF APPOINTMENT AS A CMCR JUDGE TERMINATED JUDGE BURTON’S MILITARY COMMISSION, BUT SEE UNITED STATES v. ORTIZ, NO. 16-0671/AF (C.A.A.F. 9 FEB. 2017).
II.WHETHER, AS AN APPOINTED JUDGE OF THE CMCR, JUDGE BURTON WAS NOT AN APPELLATE MILITARY JUDGE UNDER THE UCMJ, BUT SEE UNITED STATES v. ORTIZ, NO. 16-0671/AF.
III. WHETHER THE ASSIGNMENT OF INFERIOR OFFICERS AND PRINCIPAL OFFICERS TO A SINGLE JUDICIAL TRIBUNAL VIOLATED THE APPOINTMENTS CLAUSE, BUT SEE UNITED STATES v. ORTIZ, NO. 16-0671/AF.
IV. WHETHER THE EVIDENCE IS LEGALLY INSUFFICIENT TO SUPPORT A CHARGE OF KIDNAPPING BY INVEIGLEMENT.
Briefs will be filed under Rule 25 on Issue IV only.